DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 20 May 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The 35 USC 112(a) rejection of claims 1-20 for failing to comply with the written description requirement has been reconsidered and withdrawn in view of Applicant’s amendments.

Double Patenting
The non-statutory obviousness type double patenting rejection of claims 1-20 has been withdrawn in view of the Terminal Disclaimer submitted 20 May 2022.

Allowable Subject Matter
Claims 1-20 are allowed.	The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the configuration of devices comprising a leadless device and second, subcutaneous device to adjust a pace-to-pace interval based on the p-wave to pace interval and threshold comparisons as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 May 2022